Citation Nr: 0122935	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  99-00 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had verified, recognized military service as 
follows: pre-war status, September 1, 1941 to December 7, 
1941; beleaguered from December 8, 1941 to April 9, 1942; and 
service with the Regular Philippine Army from July 13, 1945 
to March 6, 1946.  He was in a no casualty status from April 
10, 1942 to July 12, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In January 1998, 
the RO denied the claim of service connection for heart 
disease (arteriosclerotic heart disease) as being not well 
grounded.

The Board issued a decision on June 5, 2000 that denied 
service connection for arteriosclerotic heart disease on the 
basis that a well-grounded claim had not been submitted.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter the Court).  
The Secretary of VA filed an unopposed motion to remand the 
appeal to the Board due to the enactment of the Veteran's 
Claim Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  On December 8, 2000, the Court 
granted the motion, vacated the Board's June 5, 2000, 
decision and remanded the case to the Board.   

The veteran was represented by an attorney before the Court.  
In February 2001, the Board contacted the attorney requesting 
that either a VA Form 22a or a declaration of representation 
on his letterhead be submitted in order for VA to recognize 
him as the authorized representative of the appellant before 
VA.  In June 2001 the Board notified the veteran that there 
had been no response from the attorney.  The veteran was 
provided the opportunity to submit additional argument and 
evidence in support of his appeal within 90 days from the 
date of the letter.  In July 2001, the veteran replied that 
he had previously presented his arguments which were included 
in his appeal to the Board and had no further more argument.  
He was leaving the re-evaluation of the case to the Board.  

In a cover letter to the veteran's substantive appeal 
received in December 1998, the veteran requested an 
examination as he believed that his service-connected 
disabilities had increased in severity.  In addition, he 
wanted other POW related disabilities to be evaluated.  These 
matters are referred to the agency of original jurisdiction 
for appropriate development.   



FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  The preponderance of the competent and probative evidence 
shows that the veteran was not a prisoner of war for at least 
30 days during any period of recognized service.   

3.  The competent and probative evidence of record first 
shows heart disease decades after service and does relate 
heart disease to service.


CONCLUSION OF LAW

Arteriosclerotic heart disease was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1154(b) (West 
1991); 38 U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The only available service medical record is the report of a 
physical examination performed on July 15, 1945, when the 
veteran's cardiovascular system was described as "ok." His 
blood pressure was 124/90 and his pulse was 80.  

In an affidavit for Philippine Army Personnel dated July 16, 
1945, the veteran reported that he had been a civilian farmer 
from April 10, 1942 to July 14, 1945.  In regard to 
instructions for providing "PW" (prisoner of war) 
information, the veteran did not respond.  A section for 
remarks to amplify any duties of special significance and 
importance contains no reference to the veteran having been a 
prisoner of war.  A chronological record of wounds and 
illness is crossed out, with no entries made.  On an 
affidavit for Philippine Army Personnel dated in November 
1945, under the section requesting information on prisoner of 
war status, the words "not applicable" were inserted.  It was 
reported that the veteran's unit had been at Bataan from 
November 1941 to April 9, 1942, and that from April 10, 1942 
to July 12, 1945 he had been a civilian.  In a "remarks 
section" it was reported that upon the veteran's surrender 
on April 9, 1942, he started on his way back to his home and 
that he supported his wife and children on a farm.  In that 
affidavit he indicated that he had sustained shrapnel in his 
right leg between January and February 1942.   

An affidavit dated in May 1950 from C. T. Quinto, M.D., notes 
that Dr. Quinto treated the veteran on or about May 30, 1942, 
after his return from Bataan, at which time he found the 
veteran to be sick with malaria, beriberi and asthma.  He 
continued to treat the veteran until December 1942, and 
between 1947 and 1948 the veteran sought treatment for 
asthma.

Dr. Ramon Soler, in an affidavit of April 1950, reported that 
the veteran had served in the Bataan campaign until its 
surrender and that the purpose of the affidavit was to 
establish the veteran's status as a former soldier of USAFFE.  
A similar affidavit was signed by [redacted].  

In an application for VA compensation or pension, received in 
May 1950, the veteran reported that he entered active duty on 
August 28, 1941 and was separated from service on April 10, 
1942, at Limbay, Bataan.  He also reported that from April; 
10, 1942 to December 5, 1944 he was on inactive duty and that 
he re-entered service on July 17, 1945, remaining until March 
5, 1946.  The veteran reported Dr. Quinto had treated him 
from May 28, 1942 to November 1943, for beriberi, malaria and 
dysentery.   

In a May 1950 affidavit, [redacted] reported that 
the veteran had seen action in Bataan until its surrender on 
April 9, 1942.  

In February 1951 the U. S. Army certified that the veteran's 
periods of military service were determined to be as follows: 
pre-war service from September 1, 1941 to December 7, 1941, 
beleaguered status from December 8, 1941 to April 9, 1942, no 
casualty status from April 10, 1942 to July 12, 1945, and 
regular Philippine Army service from July 13, 1945 to March 
6, 1946.  It was reported that he had been a civilian former 
from April 10, 1942 to July 12, 1945, that he had not been a 
POW, and that he did not have any recognized guerilla 
service.  

In a March 1951 affidavit, [redacted] stated that he had 
seen action in the Bataan Campaign until its surrender on 
April 9, 1942, when he was taken prisoner, and that he was 
present when the veteran sustained a shrapnel wound in 
January 1942.   

In July 1951, the RO notified the veteran that his claim form 
for compensation or pension was inadequate as the question 
pertaining to the nature of disease or injury for which the 
claim was made had not been adequately answered.  A retyped 
copy of the form was returned to the veteran for re-
execution.  The veteran returned the form to the RO in August 
1951, noting his claim was for inguinal hernia (December 
1942), asthma (January 1947), wounds sustained at Bataan 
(February 15, 1942) and malaria (April 1, 1942).  

Dr. Soler reported in April 1955 that the veteran had been 
seen at his office for periostitis of the leg.

Veterans Memorial Hospital records reflect that the veteran 
was hospitalized in early 1961.  Reportedly, a February 1961 
chest X-ray showed a normal heart.  A past history of 
dysentery in 1943, malaria in 1944 and rheumatoid arthritis 
in 1959 was noted.  When he was hospitalized from April to 
May 1968, the heart was within normal limits.  The past 
medical history was noted to include a shrapnel wound in 
1942, and malaria, asthma and dysentery in 1942, with no 
reference to any history of beri- beri or heart disease.  
When he was hospitalized. from September to November 1969 for 
an ulcer on his leg, his heart was "unremarkable."  An EKG 
conducted in September 1969 was interpreted as normal.  When 
the veteran was hospitalized in October 1970.  Examination of 
the heart revealed normal findings.  The hospital report 
notes the veteran's military history as having been inducted 
into USAFFE in August 1941 and having been discharged in 
1946.

In a November 1963 letter to the RO the veteran referred to 
himself as a "Bataan Defender Escaped Prisoner-of-War."  
When he wrote to the RO in July 1972 he stated that he had 
been assigned to an infantry regiment that saw action at the 
battle- front at Bataan until its surrender on April 9, 1942, 
that he was injured at the battlefront and was "Captured or 
Besieged during the surrender;" that he was maltreated by 
the Japanese soldiers during the death march, and that he 
escaped on the way to the concentration camp.

On an application for compensation or pension, which was 
received at the RO in July 1986, the veteran indicated that 
he had been a POW at Camp O'Donnell from April 9, 1942 to May 
27, 1942.  He also alleged that he served with the guerillas 
but noted that such service was not recognized.  He claimed 
multiple disabilities due to being a POW but did not claim 
heart disease.  In August 1986 the RO advised the veteran 
that official service department records did not show that he 
was imprisoned for at least 30 days as a POW.  The veteran 
did not respond. 

In a March 1996 letter to the RO, the veteran stated that he 
had recently applied for service connection for heart disease 
as a POW disability.  The RO wrote to the veteran in April 
1996 requesting specific information regarding his claimed 
POW status, such as the date of his capture and release or 
escape, the events leading up to his capture and to his 
release or escape, the camp where he was held, and the names 
of others captured or interned with him.  He was advised that 
he should submit any Philippine Red Cross records, a 
Grantor's receipt for released POWs, the Japanese Parole 
certificate for released POWs, or War Claims Commission 
records.   In May 1996 the veteran wrote to advise the RO 
that it had neglected to enclose with its last letter VA Form 
21-4138.  The RO sent VA Form 21-4138 to the veteran in May 
1996.  

In a Memorandum for File approved in August 1996 the RO 
reviewed the evidence of record regarding POW status for the 
veteran and determined that the evidence of record was 
insufficient to make a determination under 38 C.F.R. § 3.1 
(y) because the veteran failed to furnish supporting evidence 
to show that he was indeed a former POW.  The determination 
of his eligibility to benefits under Public Law (PL) 97-37 
and PL 100-322 was deferred until such time the veteran 
submitted evidence substantiating his claim as a former POW.  
The RO notified the veteran that his claim was being denied 
because he had not submitted information surrounding the 
circumstances of his claimed incarceration by the Japanese 
during World War II.  He was advised that if he was having 
difficulty obtaining the needed information, the RO might be 
able to help him.  

In August 1996 the RO obtained the veteran's Philippine Army 
Personnel Affidavits, described above, from the US Army 
Reserve Personnel Center. 

In a statement received in September 1996, the veteran 
reported that he had been captured by the Japanese on April 
9, 1942, having been told to surrender by higher authority, 
that he had escaped from the line on April 10, 1942, and that 
the following day he and some comrades were captured by the 
Japanese.  He claimed that even though he was in civilian 
clothes and told the Japanese that he was a civilian, he was 
tortured and detained at Camp O'Donnell.  He stated that he 
was detailed as a food service worker and that after gaining 
the trust of the Japanese, he escaped on April 20, 1942, when 
he was outside the camp purchasing food items.  

In a September 1996 Memorandum for File the RO reviewed the 
veteran's account of having been a POW, along with the other 
evidence of record, and discussed the facts of this matter in 
detail, concluding that the claimed period of incarceration 
was not supported by service records.  The RO further noted 
that even if evidence were submitted to substantiate the 
claimed period as a POW, it was less than 30 days and would 
not establish entitlement to benefits under PL 97-37 and PL 
100-322.  

The RO notified the veteran in September 1996 that he did not 
qualify for entitlement to POW benefits under PL 97-37 and PL 
100-322 as the period he contended he was a POW was less than 
30 days.  VA Form 4107 was enclosed explaining his right to 
appeal.  The RO also advised the veteran that, if he so 
chose, he might request a revision of his service with the 
Board for Correction of Military Records and enclosed a form 
for his use.  

In October 1996, the veteran wrote to the RO explaining that 
he was "not in contrary" with the provisions of PL97-37 or 
PL100-322 regarding qualification for POW benefits, but that 
the provisions of 38 C.F.R. § 3.309 do not require specific 
periods of incarceration.  He further stated that "[t]he 
fact that the Department of the Army had certified that I was 
held as a prisoner of war from April 10, 1942 to April 20, 
1942" entitled him to an examination under provisions of 
title 38 Code of Federal Regulations to determine the 
presence of heart disease and other disabilities.    

In August 1996 the RO wrote to the Armed Forces of the 
Philippines, requesting an authenticated copy of Form 23 
Processing Affidavit pertaining to the veteran.  In response, 
the RO was provided a copy of the form dated November 19, 
1945, which was already of record.

On a Former POW Medical History form executed in conjunction 
with a POW protocol examination in 1996, the veteran reported 
that he was captured on April 9, 1942 with the whole Army in 
Bataan; that he escaped from his captors on April 21, 1942; 
and that the length of his captivity was "10 to 15 days."  
He reported that during captivity he suffered from multiple 
conditions including malaria, pneumonia, scabies, skin 
disease, vitamin deficiency, pellagra, beriberi, chest pain, 
rapid heart beats, impaired vision and poor night vision, 
hearing disorder, bleeding gums, toothache, cavities, loss of 
teeth, skin rashes and blisters, numbness/weakness of the 
extremities, pale skin, chills, muscle/joint aches or pains, 
swelling or the legs/feet and muscles, and wounds to the leg, 
face and back.  He also indicated that his captors lost 
control on April 21, 1942, when he escaped, and that he was 
returned to friendly control in June 1942. 

The veteran underwent a POW protocol examination in November 
1996.  At a post-traumatic stress disorder examination, he 
indicated that he had been released from captivity after five 
months.  At a mental disorders examination he reported that 
during the Death March the Japanese had hit him on the nose, 
breaking it, and that he had been shot on the right hip.  He 
also stated that there had been no food in the concentration 
camp and that he had been assigned to grave duties.  He 
stated that when he was made to ride a truck to get food, he 
jumped off and rode a bus to Manila.  He reported having 
spent 15 days in Carpas and that he suffered from beriberi, 
malaria and a hernia.  Based on a physical examination and X-
ray studies there were pertinent diagnoses of 
arteriosclerotic heart disease with slight cardiomegaly and 
no residuals of beriberi.  An electrocardiogram was normal.  
The veteran was afforded an electromyographic examination and 
nerve conduction studies at Santo Tomas University Hospital 
for complaints of numbness and weakness of all four 
extremities which showed peripheral neuropathy.  

In a July 1997 rating decision on another issue, the RO 
stated that in the September 1996 Memorandum for File the 
veteran had been considered a prisoner of war from April 10 
to April 20, 1942.  The issue of service connection for a 
heart condition was deferred.  The veteran was notified of 
the deferred rating by letter dated in July 1997.  

In August 1997 the RO notified the veteran regarding the 
medical evidence needed if he claimed his heart disease as 
service connected.  He was advised that VA would assist him 
in obtaining evidence.  

The veteran replied in September 1996 that he had been 
treated at the Veterans Memorial Medical Center in April 
1961, May 1968 and November 1969 for various medical 
disorders including a heart ailment.  He also mentioned that 
he had been examined for a heart condition at Sto. Tomas 
General Hospital in November 1996 as instructed by VA.  
Submitted was a copy of September 1997 private 
electrocardiogram tracing interpreted as being within normal 
limits.  The RO secured the treatment records from Veterans 
Memorial Medical Center which included duplicates of records 
previously considered.

The RO denied service connection for heart disease in a 
January 1998 rating decision, in which it was noted that the 
veteran had been a prisoner of war for less than 30 days and 
was therefore ineligible for POW benefits under Public Laws 
97-37 and 100-322.  The RO concluded that the claim was not 
well grounded.  The RO advised the veteran of its 
determination in January 1998 and provided him a copy of the 
rating decision and VA Form 4107 explaining his right to 
appeal.  The veteran disagreed with the decision and the RO 
provided a statement of the case in June 1998.  After review 
of the veteran's substantive appeal, the RO issued a 
supplemental statement of the case. 

In April 1999 the veteran submitted private medical records 
including discharge slips from Emil Joanne General Hospital, 
Inc., medical prescriptions and an undated electrocardiogram 
tracing that was interpreted as showing non-specific ST-T 
wave changes and sinus bradyarrhythmia.

The veteran wrote to the RO in February 1999, noting that, as 
he had been informed, before a case could be prepared for the 
Board, VA had to know whether he felt that he had stated his 
case completely.  The veteran explained that he escaped from 
Camp O'Donnell before the end of April 1942 and reached 
Azcaraga, Manila on May 8, 1942.  From there he went to the 
home of one of his wife's relatives, where he arrived on May 
10, 1942.  After staying there for three days he went to his 
hometown, arriving there on May 15, 1942.  He argued that the 
VA should consider him to have been incarcerated until May 9, 
1942, because of the hardships of hiding from the Japanese 
and his experiences from the time of escaping until he 
arrived home.  In support of his claim, he submitted an 
affidavit from J. P.   

The affidavit from J.P., which is dated in February 1999, is 
to the effect that he was a POW at Camp O'Donnell and, to the 
best of his recollection, the veteran had been in the Death 
March from April 9, 1942, and escaped from the line on April 
10, 1942.  A few days later J.P. saw the veteran inside the 
concentration camp and, according to the veteran, he had been 
caught by the Japanese and brought to the concentration camp.  
J.P. reportedly saw the veteran engaged in cleaning Japanese 
quarters and doing other domestic type work and that at times 
the veteran was crawling on the ground due to swelling of his 
legs and foot.  J.P. was informed by the doctor that the 
veteran was suffering from a rapid heartbeat, chest pain, 
nervousness and discolored feet and legs.  J.P. reported that 
"before" the end of April 1942 he heard that the veteran 
had escaped, and when they met again in November 1942, at the 
residence of a "quack doctor," the veteran claimed to have 
rapid heartbeats, chest pain and back pain.  Finally, J.P. 
stated that since then he would occasionally meet the veteran 
in clinics or hospitals and he noticed that "the diagnosis 
given by the licensed physician is heart disease and other 
illnesses," from which the veteran was still suffering.

The RO issued a supplemental statement of the case in July 
1999.  In February 2000 the RO notified the veteran that his 
case was being certified to the Board and his records were 
being transferred to the Board.  Additional procedural 
information was provided to include a request for a hearing 
and the submission of additional evidence. 


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Where a veteran served for 
at least 90 days during a period of war or after December 31, 
1946, and certain chronic diseases, such as arteriosclerosis 
and cardiovascular renal disease, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(c) (2000).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

If a veteran is a former prisoner of war and as such was 
interned or detained for not less than 30 days, and if 
beriberi including beriberi heart disease is manifested to a 
degree of 10 percent or more at any time after discharge or 
release from active military service, service connection will 
be granted for such disease even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. § 
3.309(c)(2000).  For the purposes of the above, the term 
beriberi heart disease includes ischemic heart disease in a 
former prisoner of war who had experienced localized edema 
during captivity.  38 C.F.R. § 3.309(c).  In an interpretive 
letter dated May 24, 1996, from the Director of VA 
Compensation and Pension Service to the Directors of VA 
Regional Offices, it was noted that ischemic heart disease is 
another term for coronary artery disease, coronary heart 
disease and arteriosclerotic heart disease.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the RO found that the claim for service connection for heart 
disease (arteriosclerotic heart disease) was not well 
grounded; nevertheless, as will be explained, the RO met its 
obligation under the new legislation.

The RO provided the veteran a copy of the applicable rating 
decision and forwarding letter which in combination notified 
him of the basis for the decision reached and what was needed 
to substantiate his claim.  The RO also provided the veteran 
a statement of the case and supplemental statements of the 
case, which provided a summary of the evidence, the 
applicable law and regulations, and a discussion of the facts 
of the case.  The RO wrote a separate letter to the veteran 
about the issue now on appeal, explaining the evidence needed 
to support his claim and that it would assist in obtaining 
identified medical evidence.  Thus, it is concluded that the 
RO satisfied the duty to notify the veteran.  The available 
service medical and personnel records have been obtained, the 
RO obtained private medical evidence identified by the 
veteran, and the veteran was afforded a medical examination 
in respect to the disorder at issue.  Additionally, the 
veteran had the opportunity for a personal hearing and to 
submit additional evidence.  Thus, the duty to assist the 
veteran has also been satisfied and he will not be prejudiced 
by the Board deciding the merits of his claim without 
remanding the case to the RO for consideration under the new 
legislation.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Due to the inconsistencies in various statements made over 
the years, including as to the duration of his alleged 
internment and his duties during same, the veteran is deemed 
not entirely credible.  Additionally, it must be made clear 
that the Department of the Army has never verified that the 
veteran was a POW for any period of time, and the basis for 
the RO concluding that he was a POW for about ten days is 
uncertain.  Despite his allegations that he was a POW, he 
specifically denied having been a POW (PW) in two Philippine 
Army Personnel affidavits completed in 1945.  In those 
affidavits he stated that he had been a civilian from April 
10, 1942 to mid-July 1945 and had done farming during that 
period.  Thus, those affidavits do not support his current 
claim.

In a VA claim filed in 1950 the veteran reported that he had 
been separated from service on April 10, 1942, and that he 
reentered service in July 1945.  He also stated that he had 
been on "inactive duty" from April 10, 1942, to December 5, 
1944.  The information in that application also does not 
support his claim of having been a POW.  Affidavits from 
other servicemen were submitted in 1950 and 1951 attesting to 
the veteran's induction into USAFEE and his having sustained 
a shrapnel wound, but none mentioned that he was a POW.  As 
noted above, the service department certified that he was in 
a no casualty status from April 10, 1942 to July 12, 1945, 
and that he had no status as a POW.   

It was not until 1963, about 20 years after service, that the 
veteran mentioned having been a POW.  In July 1986 he claimed 
to have been a POW at Camp O'Donnell from April 9, to May 27, 
1942, but in 1996 he stated that he had been captured on 
April 9, escaped on April 10, captured by the Japanese the 
following day, and again escaped on April 20, 1942.  In 
February 1999 the veteran reported having escaped from Camp 
O'Connell before the end of April 1942 and argued that he 
should be deemed incarcerated until May 9, 1942, because of 
the hardships he encountered in hiding from the Japanese.  
The only evidence submitted in support of the veteran's 
allegations is a February 1999 affidavit from J.P., who 
allegedly was a POW with the veteran.  However, J.P.'s own 
status as a former POW is undocumented.

The basis for the RO's conclusion that the veteran was a POW 
for any period of time is unclear and the Board finds that 
there is no reasonable basis to conclude that he was a POW 
for at least 30 days.  While acknowledging that the law 
requires detainment of at least 30 days for presumptive 
service connection for the POW diseases, the veteran has made 
various arguments as to why such should not be strictly 
applied in his case.  However, his arguments are to no avail.  
The weight of his own statements is that he was not a POW for 
30 days and his argument that he should be considered one for 
the period of time that he allegedly was making his way home 
is without merit. 

Despite the above, service connection may be granted if it is 
shown that the veteran's heart disease was incurred or 
aggravated during a period of recognized service or was 
compensably manifested within a year thereafter.  The United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court) has stated that "[I]n order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

There is no competent evidence of record demonstrating that 
heart disease was present during the veteran's recognized 
service or manifested to a compensable degree within one year 
after separation from either period of service so as to allow 
a grant of service connection on a presumptive basis under 38 
C.F.R. § 3.309 (a). Physical examination in July 1945, at the 
time of the veteran's second period of service, did not 
reveal any heart disease (or residuals of beriberi), nor were 
such found at the time of the veteran's hospitalizations in 
1961 and 1968.  Although the recent lay statement from J.P. 
indicates that he knew the veteran was experiencing a rapid 
heart beat and chest pain while he was a POW and that he was 
treated for heart disease sometime after his release from 
captivity, there is no evidence that J.P. is a medical 
professional.  Thus, as a layperson, his statements of what 
he claims to recall about events more than half a century 
ago, do not constitute medical evidence and are insufficient 
to show that the veteran had heart disease during or shortly 
after service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Moreover, what a physician purportedly told J.P. 
does not constitute medical evidence.  Robinette v. Brown, 8 
Vet. App. 77 (1995).

While Dr. Quinto reported in May 1950 that he had treated the 
veteran for beriberi and other disorders from May to December 
1942, that was after the veteran's initial period of 
recognized service, and there is no presumption of service 
connection for beriberi other than that provided to former 
prisoners of war detained for not less than 30 days.  

The veteran did not claim service connection for heart 
disease until 1996, despite multiple earlier claims for VA 
disability benefits.  He was afforded a VA examination in 
1996, and was found to have arteriosclerotic heart disease.  
This was about 40 years after service.  However, the examiner 
did not link heart disease to service and there is no other 
competent evidence of record relating heart disease to 
service on any basis.  In that regard, none of the clinical 
records or examination reports associated with the claims 
file tends to relate the current heart disorder to any 
incident of active duty nor has the veteran claimed that he 
has been told of such a relationship by a qualified health 
care professional.  Additionally, there is no credible and 
probative evidence of any continuity of cardiac 
symptomatology over the years since service.  In view of 
these facts, it is not necessary to obtain a medical opinion 
addressing the question of whether heart disease is related 
to the veteran's remote period of service. 

To the extent that the veteran engaged in combat with the 
enemy, the provisions of 38 U.S.C.A. § 1154(b) would apply 
and provide that in the case of any veteran who has engaged 
in combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation, and to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  


Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2000).  
The Court has held that the "term 'service connection," is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  The 
effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.  In this case, the veteran does not allege 
having had heart disease during any combat service and he was 
not found to have it on the examination in July 1945 or until 
decades after service.  Additionally, the medical evidence 
does not link the veteran's current heart disease to service 
in any way so the provisions of 38 U.S.C.A. § 1154(b) do not 
afford a basis for granting service connection.  

In view of the above discussion, it is concluded that the 
preponderance of the competent and probative evidence is 
against the claim of service connection for heart disease.  


ORDER

Service connection for arteriosclerotic heart disease is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

